Title: To George Washington from Thomas Sim Lee, 19 September 1781
From: Lee, Thomas Sim
To: Washington, George


                  
                     Sir,
                     In Council Annapolis 19th September 1781
                  
                  Your Excellency’s Address of the 15th is this Moment presented to Us.  We are truly happy to be informed that the Count de Grasse is returned to his Station, and that our Vessels may pass down the Bay without Hazard.  We feel your Excellency’s distress, from an Apprehension that your Operation may cease, or be impeded, for want of Provisions, and the more so, because We can’t instantly furnish You.  In consequence of your Requisition, We directed our Commissaries to collect all the public Flour, and deposit it, at convenient places on navigable Water since which Mr Calhoun the Commissary for the western shore has informed Us, that eleven hundred and eighty five Barrels, are at George Town and the public wheat in Washington and Frederick Counties now Manufacturing, and Transporting to that post will We are satisfied afford from fifteen hundred to two thousand Barrels.  There are at Baltimore Town about four hundred and fifty Barrels, and at the Head of Elk, Three hundred Barrels, which last Quantity must be greatly Augmented in a short Time, unless the French Purchasers (who have hard Money to procure what they want) interfere with our Measures, and render them inefficacious; if that Event should happen, We shall be constrained to resort to seizure, which will procrastinate our further supplies, and from its Odiousness, ought if possible to be avoided.  All the Vessels belonging to the State being impressed and now employed in Transporting the Troops to the point of Destination puts it out of our power to forward the Flour immediately.  As soon as they return We shall order them on that Service.
                  The number of Beeves We engaged to furnish, your Excellency may depend on, and We will have them driven to such places, within this State, as you may point out.  We apprehend those on the Eastern shore must be sent by Water, however, you will be pleased to determine and give Directions.  Your Excellency may rely on our making every possible Exertion to supply you with every thing in this State, that you may want, but We wish you would not depend on Us entirely, for Axes, Hatchets, and Entrenching Tools.
                  The Credit of our new Money, our only Medium, has been greatly wounded, and the Circulation in some Measure stopt since the French Contractors have been in the State, who have parted with their Specie with great Liberality, and We expect for some Time to meet with Difficulties in obtaining what is required.  We have the Honour to be with the most profound personal respect & Attachment Your Excellency’s Most Obedt & most Hble Servts
                  
                     Thos S. Lee
                  
               